COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                   §

  ARMANDO MARTINEZ,                                §                No. 08-19-00046-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                 409th District Court

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                (TC# 20160D04459)

                                               §
                                             ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until November 24, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 24, 2019.

        If the Appellant does not timely file the brief, this Court will find it necessary to send this

 case back to the trial court for a hearing as to why the Appellant’s brief has not been filed.

       IT IS SO ORDERED this 18th day of October, 2019.

                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.